             Case 2:16-cv-00077-TSZ Document 181 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          THE BANK OF NEW YORK
          MELLON,
 8
                                 Plaintiff,
 9
               v.                                         C16-77 TSZ
10
          SCOTT STAFNE; and MAYUMI                        MINUTE ORDER
11        OHATA STAFNE, as Administrator of
          the Estate of Todd Stafne,
12
                                 Defendants.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
             (1)   On May 14, 2019, the Court entered an Amended Partial Judgment, docket
     no. 172, ordering a judicial foreclosure of the Deed of Trust encumbering the Subject
16
     Property, as described in the Amended Partial Judgment (docket no. 172 at 1–2); ordering
     the Subject Property to be sold by the Sheriff of Snohomish County in a manner provided
17
     by law; and ordering Plaintiff and/or the successful purchaser of the Subject Property to
     file an appropriate motion to confirm the sale within fourteen (14) days after the sale. On
18
     October 8, 2020, the United States Court of Appeals for the Ninth Circuit affirmed this
     Court’s order and judgment, docket no. 179. On October 30, 2020, the mandate of the
19
     Court of Appeals issued, docket no. 180.
20         (2)    Approximately four months having elapsed since the mandate issued, the
   parties are DIRECTED to file a Joint Status Report on or before April 9, 2021, indicating
21 (i) the current status of the Subject Property and (ii) what steps, if any, the parties are
   taking to effectuate the Sheriff’s sale of the Subject Property.
22

23

     MINUTE ORDER - 1
             Case 2:16-cv-00077-TSZ Document 181 Filed 03/02/21 Page 2 of 2




 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 2nd day of March, 2021.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Gail Glass
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
